                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELA WARE

F'REAL FOODS, LLC,

                    Plaintiff,

             v.                                Civil Action No. 19-1028-CFC

WELBILT, INC.,

                    Defendant.


                            MEMORANDUM ORDER

      Defendant Welbilt, Inc. has moved to stay this patent case until the

resolution of a parallel patent case filed in the Southern District of Florida. D.I. 21.

      1.     Plaintifffreal Foods, LLC filed this suit against Welbilt on June 3,

2019, alleging infringement of U.S. Patent Nos. 7,144,150 (the "#150 patent") and

7,520,662 (the "#662 patent"). Three days later, fReal filed in the Southern

District of Florida a patent case against Welbilt's business partner, Fresh Blends

North America, Inc., alleging infringement of the same patents. See /'real foods,

LLC v. Fresh Blends North America, Inc. No. 19-cv-80744 (S.D. Fla.). The

product currently accused of infringement in the Fresh Blends action, the Fresh

Blender®, is essentially identical to the Multiplex FreshBlender®, one of the three

accused products in this case. Welbilt is the designer and manufacturer of both the

Fresh Blender® and the Multiplex FreshBlender®.
      2.     On August 16, 2019, the Florida court set a trial date of April 23,

2020 for the Fresh Blends action.

      3.     Welbilt moved to intervene in the Fresh Blends action. freal opposed

that motion and filed a motion to stay the Fresh Blends action pending the

resolution of this case. D.I. 32, Ex. 4. freal argued in support of its motion that a

stay "would promote litigation and judicial economy [ ] by ensuring that the issues

of infringement and invalidity, as to the accused product and the asserted patents,

are not unnecessarily tried twice in duplicative litigation," D.I. 32, Ex. 4 at 8; that a

stay "would significantly simplify[ ] the issues to be tried in this district or moot[ ]

them altogether," id.; and that "no party will be prejudiced by a stay of this action,"

id. Counsel for f real also represented to the Florida court that he "expect[ed]" this

Delaware case "to proceed expeditiously, with a trial in the fall of 2020." /d. 1

Finding that "ifwe are going to have a patent infringement action, it makes sense

for the manufacturer of the device to be in [the case]," the Florida court granted

Welbilt's motion to intervene on September 11, 2019. D.I. 28, Ex. 5 at 13. The

court denied that same day freal's motion to stay, noting that "we try in this




1
  This representation is troubling. Counsel has appeared on numerous occasions in
this Court and has worked closely with Delaware counsel. It is simply not credible
that counsel could have expected a fall 2020 trial date for this case, when the case
was filed in June 2019.
                                           2
district to have [ ] fairly accelerated schedules" and "our schedule [in this case] is

set." D.I. 32, Ex. 5 at 10.

      4.     On September 27, 2019, Welbilt filed its motion to stay in this case.

      5.     I held a scheduling teleconference for this case on October 7, 2019.

Welbilt made the reasonable request during the teleconference that I defer setting a

schedule until I had ruled on its stay motion. But since I had the parties on the

line, I decided to go ahead and set a schedule that day; and I gave the parties the

earliest dates available on the Court's calendar for a Markman hearing (May 13,

2020) and trial (March 15, 2021). Mindful, however, of the April 2020 trial date in

the Fresh Blends action; and not wishing to expend unnecessarily scarce judicial

resources; I told the parties I would do my best to address the stay motion

expeditiously once the parties completed their briefing on the motion. The briefing

is now complete.

      6.     Whether or not to stay litigation is a matter left to the Court's

discretion. See Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed.Cir.1998). In

exercising this discretion, the Court must weigh the competing interests of the

parties and attempt to maintain an even balance. See Landis v. N. Am. Co., 299

U.S. 248,255 (1936). The factors courts typically consider in deciding how to

exercise this discretion include: (1) whether a stay will simplify the issues and trial

of the case, (2) whether discovery is complete and a trial date has been set, and (3)

                                           3
whether a stay would unduly prejudice or present a clear tactical disadvantage to

the non-moving party. See, e.g., Kaavo Inc. v. Cognizant Tech. Sols. Corp., 2015

WL 1737476, at* 1 (D. Del. Apr. 9, 2015); Enhanced Sec. Research, LLC v. Cisco

Sys., Inc., 2010 WL 2573925, at *3 (D. Del. June 25, 2010).

      7.       In this case, all three factors weigh strongly in favor of a stay. First,

a stay will simplify the issues and trial of this case. If, for example, the Fresh

Blends action results in a determination that the asserted patents are invalid, this

entire case would be resolved, because freal would be collaterally estopped from

relitigating invalidity. See Blonder-Tongue Labs., Inc. v. University ofIllinois

Found., 402 U.S. 313,350 (1971). Welbilt would similarly be precluded from

relitigating in this case any invalidity defenses it litigated and lost in the Fresh

Blends action. Cf Orexo AB v. Actavis Elizabeth LLC, 371 F. Supp. 3d 175, 187 n.

7 (D. Del. 2019). Infringement issues would also be simplified since both sides

would be collaterally estopped from litigating in this case whether the Multiplex

FreshBlender®, which Welbilt concedes is essentially identical to the Fresh

Blender®, infringes the asserted patents. And claim construction in this case

would be simplified because both sides would be collaterally estopped from

relitigating the claim construction positions they present in the Fresh Blends

Markman hearing scheduled to occur less than a month from now.




                                            4
       8.    Second, discovery in this case has barely begun and Plaintiff's

infringement contentions are not due until November 6, 2019. By contrast,

briefing on claim construction is already underway in the Fresh Blends action and

the parties are following a discovery calendar that will enable them to try that case

in April 2020-a month before the Markman hearing scheduled in this case.

      9.     Third, neither party would be prejudiced by a stay. F'real claims that

a stay will cause it prejudice because Welbilt is a direct competitor and a stay will

"fore[e] f'real to wait at least until April 2020 to start/re-start the process of

obtaining relief (including injunctive relief) against Welbilt and with respect to the

serious counterclaims Welbilt is asserting in this action." D.I. 31 at 6. But a stay

here does not preclude f'real from seeking injunctive relief against Welbilt in the

Florida court since Welbilt is a party in the Fresh Blends action. Moreover,

Welbilt has asked for a stay of this entire case and therefore its "serious

counterclaims" will be stayed. Finally, a delay until April 2020 cannot reasonably

be characterized as a prejudicial given that this Court's busy docket will not allow

for a Markman hearing before May 2020 or trial before March 2021. If f'real truly

wants expeditious resolution of its claims (and any invalidity counterclaims or

defenses maintained by Welbilt), it is much better served by being in a Florida

court that is able-and, based on the words of the Florida judge, determined, see

D.I. 32, Ex. 5 at 10-to try the Fresh Blends action next April.

                                            5
       10.   In sum, the very arguments freal made in support of its stay motion in

the Fresh Blends action warrant a stay of this action. A stay here will "promote

litigation and judicial economy [ ] by ensuring that the issues of infringement and

invalidity, as to the accused product and the asserted patents, are not unnecessarily

tried twice in duplicative litigation," D.I. 32, Ex. 4 at 8; "significantly simplify[ ]

the issues to be tried in this district or moot[ ] them altogether," id.; and "no party

will be prejudiced by a stay of this action," id.

      WHEREFORE, considering the relevant factors, and exercising my

discretion to formulate a proper case-specific resolution, Welbilt's motion to stay

(D.I. 21) is GRANTED.



October 31, 2019
                                                Honorable Colm F. Conno)'
                                                United States District Judge
                                                District of Delaware




                                            6
